Examiner’s Comment
Examiner would like to clarify a minor issue in the prosecution history.

The claims dated June 24, 2020 that were scanned using OCR and provided in the PG Pub Zhao et al. (USPN 2020/041097) appear to have accidentally changed the term “indium tin oxide” to “iridium tin oxide” in Claim 2.

Examiner copied the text from the PG Pub for usage in the office action and the reasons for allowance on page 6 of the Office Action dated March 17, 2022 include the term “iridium tin oxide.”

Examiner would like to clarify that the search and examination of the claim included “indium tin oxide” and the minor issue has had no impact on the search and examination of the claims.


Allowable Subject Matter
Claims 1, 3-11 and 13-20 are allowed.
The prior art of record teaches an ultrasonic fingerprint identification assembly (see at least Lasiter et al. USPN 2015/0165479).  However, the prior art of record fails to teach or suggest Applicant’s specifically claimed “ultrasonic fingerprint identification assembly, comprising: a substrate; a receiving electrode on a side of the substrate; a piezoelectric layer on a side of the receiving electrode away from the substrate; a transmitting electrode on a surface of the piezoelectric layer away from the substrate; and a metal electrode electrically connected to the transmitting electrode, wherein an orthographic projection of the piezoelectric layer on the substrate falls within a combination of orthographic projections of the receiving electrode and the metal electrode on the substrate, and wherein a material for forming the metal electrode comprises at least one of copper, molybdenum, or titanium-aluminum-titanium, a material for forming the transmitting electrode comprises silver, and a material for forming the receiving electrode comprises indium tin oxide” (claim 1 – emphasis added).

Claims 3-11 and 13-20 are dependent on claim 1 and allowable for substantially the same reasons, discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688. The examiner can normally be reached M-F 530am-2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Antonio Xavier/Primary Examiner, Art Unit 2623